Citation Nr: 1416183	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to either a left shoulder disability or a back disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

5.  Entitlement to a compensable rating for residuals of a left shoulder strain.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The  issues of service connection for temporomandibular joint disorder (TMJ) secondary to posttraumatic stress disorder, neck strain secondary to TMJ, and migraines secondary to TMJ were raised by correspondence dated in September 2013.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for neck and bilateral wrist disabilities, whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and entitlement to an increased rating for a left shoulder disability are being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, based essentially on a finding that a hearing loss disability was not shown.  

2.  Evidence received since the January 2003 rating decision does not tend to show that the Veteran had, or during the pendency of the appeal has had, a hearing loss disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  An April 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, at the Travel Board hearing in September 2012 the undersigned advised the Veteran that because the claim was previously denied because a hearing loss disability (as defined by regulation) was not shown, to reopen the claim of service connection for bilateral hearing loss, additional evidence received since must tend to show that the Veteran has hearing loss disability (as defined).  

Postservice treatment records (both VA and private) have been secured.  The RO arranged for a VA medical examination in April 2009.  The Board notes that the VA examination report contains the information needed to adjudicate this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

A January 2003 rating decision denied the Veteran's claim of service connection for bilateral hearing loss based on a finding that a bilateral hearing loss disability was not shown.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In order to establish service connection for a claimed disability, there must be evidence of:  A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The pertinent evidence of record at the time of the January 2003 rating decision included the Veteran's STRs and the report of a VA audiological evaluation in November 2012.  The STRs and the VA examination report do not show a hearing loss disability (as defined in 38 C.F.R. § 3.385).

Evidence received since the January 2003 rating decision includes a January 2009 private opinion, VA treatment records from September 2008 to December 2011, a report of VA audiological examination from April 2009, the Veteran's statements, and the September 2012 hearing testimony.  The January 2009 private opinion notes the Veteran had mild hearing loss as a result of his military noise exposure; however, there was no audiometry at the time.  On April 2009 VA examination, puretone thresholds, in decibels, were: 



	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
15
10
10
15
5

Speech recognition was 96 percent in each ear.  These findings do not reflect a hearing loss disability.  See 38 C.F.R. § 3.385.  VA treatment records note that while the Veteran complained of hearing loss, he also advised that his hearing acuity was no worse then than when it was last tested (in April 2009).  At the hearing he testified that he had not received any recent evaluation or treatment for a hearing problem. 

Because the Veteran's claim of service connection for a bilateral hearing loss disability was previously denied on the basis that such disability was not shown, for evidence to be new and material, it would have to tend to show that he now has, or has had, a hearing loss disability.  While the reports of postservice treatment (VA and private) and the April 2009 VA examination report are new evidence (in that they were not previously associated with the record), they are not material evidence.  They do not show or suggest that the Veteran now has, or during the pendency of this claim has had, a bilateral hearing loss disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for bilateral hearing loss may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.


REMAND

Regarding the Veteran's orthopedic claims (involving the neck, wrist, low back, and left shoulder), at the September 2012 hearing he testified that he was receiving ongoing treatment a chiropractor for all such disabilities.  Only minimal records of chiropractic treatment are in the record.  Complete records of such chiropractic treatment are pertinent evidence, and must be secured.  

Furthermore, in correspondence received in September 2013 the Veteran indicated that he had initiated treatment at the Kansas City VA medical center.  Records of this treatment also may contain pertinent information and, particularly as VA records are constructively of record, must be secured.

The Veteran was last afforded a VA examination for his left shoulder disability in April 2009.  On examination, he exhibited normal range of motion, however, at the hearing, he testified that his motion was limited when raising his arm above shoulder level, suggesting a possible worsening of symptoms.  In light of the length of the intervening period since the April 2009 examination and the allegation of worsening, a contemporaneous examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for the orthopedic disabilities at issue (of the neck, wrist, low back, and left shoulder), and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include the treatment records of Dr. Ebel, Walk Chiropractic, and 5 Star Chiropractic).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  

The RO should specifically secure updated records of all relevant VA treatment the Veteran has received since January 2011.

If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left shoulder disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed. The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. 

If, and only if, records received pursuant to the development sought above show the Veteran has a neck, low back, and/or wrist disabilities (with underlying pathology, not merely pain), the orthopedic examiner should also examine the Veteran to determine the nature and likely etiology of such disability(ies).  The entire record must be reviewed by the examiner in conjunction with the examination.  All clinical findings should be reported in detail.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify, by medical diagnosis, each disability entity found.

(b) Please identify the likely etiology for each wrist, neck, and back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's active service/events therein.

(c) If a neck disability is diagnosed, the examiner should also opine whether it is at least as likely as not (a 50% or better probability) that such was caused or aggravated by (increased in severity due to) the Veteran's service-connected left shoulder disability, or any back disability found.  

The examiner must explain the rationale for all opinions.

3. The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


